Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 09/14/2022.  Presently claims 1-4, 6-10 and 12-14 are pending. Claims 5 and 11 have been canceled. 

Response to Arguments
Specification objections have still standing; the amendments to the specification did not entered because the amendments of the specification do not meet the requirement for the amendments of the specification (please see MPEP 714).
Applicant's arguments filed 09/14/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there is no method step of placing spacers between several primary elements to obtain any kind of a thicker primary element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, this argument is not persuasive.

Applicant argued that “according to Tamura this method step of incorporating or applying liquid or the like to the tubes is performed primary to any further treatment of the vegetable stalk portions, especially it is performed before any surface treatment of material 50 as described in col. 6, 1n.36-38”.
In response to this argument, the Applicant’s argument is a conclusory statement because there is no evidence from the cited “col. 6, 1n.36-38” of the prior art of Tamura to support the Applicant’s argument.

Applicant argued that “in Tamura and in Tamura in view of Reuter there is clearly no hint that after cutting a veneer sheet from a base body, the tubes of the veneer sheet has been subjected to any further methoding”.
In response to this argument, this is incorrect because the hardener solution is very known in art in order to hardened the veneer sheet; 
The purpose of step the claimed of the cutting of the primary element of the independent claim 1 to resize the primary element as desired; 
Tamura disclose the tubes are immersed/filled with a heat hardenable solution and followed by heat-treatment) (col.2: lines 51-61 and claim 1);
the hardener solution and the heat treatment of the prior art of Tamura can be added to the veneer sheet at any step of the method of making the veneer sheet no matter of the size of the veneer sheet; and no matter if the veneer sheet is post cutting or not; and 
the cutting step is known in art and can be applied at any steps of the method of producing the veneer sheet as desired in order to meet a specific dimensions and shape as desired;
Further, the Applicant discloses a liquid can be applied to the rattan rods as an initial step before step (a) (Applicant’s specification page 10 lines 19-23); 
the Applicant discloses a liquid can be applied to the primary element (1) at step (c) (Applicant’s specification page 11 lines 21-23);
the Applicant discloses a liquid material can be applied in steps (a), (b) or (c) (Applicant’s specification page 12 lines 3-7); 
the Applicant discloses a liquid can be material can be applied before step (d) (Applicant’s specification page 7 lines 3-7); and 
the Applicant discloses a liquid, pulverulent or gaseous material can be material can be applied after step (d) (Applicant’s specification page 7 lines 19-21);
Furthermore, the Applicant does not disclose any specific reason to apply a liquid, pulverulent or gaseous material after step pf the cutting (d);
So, from the Applicant’s disclosure, it appears that applying the liquid at any step of the method is leading to the same result; and 
there is no an expecting result if the liquid applies before or after the cutting step;  
Therefore; it would have been obvious to one of ordinary skill in the art at the time of the invention to have a step of applying a liquid material that following by heat treatment of the prior art of Tamura to be incorporated to the tubes of a veneer sheets at any step of the method of producing of the veneer sheets; in order to hardened the veneer sheet; since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Accordingly, this argument is not persuasive.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US5456964).
Regarding claim 1, Tamura discloses a method for producing a veneer in the form of a veneer sheet (fig.10: (60)) (abstract and (col.1 lines 10-22)), comprising the following method steps: 
a) providing a plurality of rattan rods (fig.2: (10); col.1 background of invention: vegetable fibers or lignocellulosic stalks of sorghum, corn, and sugar cane and the like) having longitudinally running tubes (fig.2: (10b)) (col.2 lines 52-57); 
b) generating profiles (figs.3-5: (20)) from the plurality of rattan rods, wherein the tubes (fig.2: (10b)) extend in the longitudinal direction (L) of the profiles (fig.1: (20)); 
c) joining the profiles (figs.1 and 11: (20)) so as to form a primary element (fig.14: (50)) (col. 5: lines 25-27 and col. 6: lines 27-36), 
wherein the profiles within the primary element are disposed in such a manner that the tubes extend in the longitudinal direction (L) and/or transversely to the longitudinal direction (L) and/or at a predefinable angle to the longitudinal direction (L) of the primary element (Examiner notes that when the profiles (20) are arranged in parallel the tubes (10b) extend in the longitudinal direction of the profile); in each layer (30) the tubes extend either longitudinally or transversely relative to the primary element - as shown in fig.1); 
d) cutting the primary element established in step c), wherein veneer sheets are obtained (col.6: lines 38-41; further cutting is shown in fig.16, the cutting step is known in art and can be applied at any steps of the method of producing the veneer sheet as desired in order to meet a specific dimensions and shape as desired); 

Tamura does not disclose e) incorporating into the tubes of a veneer sheets obtained in step d) a liquid, pulverulent or gaseous material; and 
f ) subjecting the veneer sheets and incorporated matter to a heat treatment.  
However, Tamura disclose the tubes are immersed/filled with a heat hardenable solution and subjected to heat-treatment) (col.2: lines 51-61 and claim 1) 

Further, the Applicant discloses a liquid can be can be applied before step (a), in step (a), in step (b), in step (c), before step (d), or after step (d) (applicant’s specification); and 
Furthermore, the Applicant does not disclose any specific reason to apply a liquid, pulverulent or gaseous material after step pf the cutting (d); and f) subjecting the veneer sheets and incorporated matter to a heat treatment;
Applying the liquid at any step of the method is leading to the same result; and, there is no an expecting result if the liquid applies before or after the cutting step;  
Therefore; it would have been obvious to one of ordinary skill in the art at the time of the invention to have a step of applying a liquid material that following by heat treatment of the prior art of Tamura to be incorporated to the tubes of a veneer sheets at any step of the method of producing of the veneer sheets; in order to hardened the veneer sheet; since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Regarding claim 2, Tamura discloses wherein in step b) the profiles (fig.1: (20)) are formed into boards (fig.1: (30)), and in step c) the boards produced are joined so as to form the primary element (fig.10: (50)) (col.6 lines 27-38 and figs 6-10).  

Regarding claim 3, Tamura discloses wherein the tubes of the rattan rods provided in step a) and/or the profiles generated in step b) and/or the primary elements generated in step c) are filled with a liquid (col.3- lines 57-col.4 line 12: the stalks are soaked “corresponding to the tubes are filled with a hardening solution”).  


Regarding claim 4, Tamura discloses wherein in step d) the cut is performed in such a manner that the sectional plane (S, Si, S2) runs at a predefinable angle to the longitudinal direction (L) and/or transverse direction of the tubes in the primary element (col. 3, ln. 36-41; Examiner notes that any angle at which a cut is made by a planar will be predefined based on the requirements of the final product).  


Regarding claim 6, Tamura discloses wherein in step c) a material is applied at least to a surface of the primary element that runs perpendicularly to a sectional plane (S, Si, S2) (col. 6, ln. 4-7; the adhesive is applied between the boards (30) when the boards (30) are adhered to one another, and a cut may be made perpendicularly to the longitudinal direction of the rods as in fig. 16).  


Regarding claim 7, Tamura discloses wherein the primary element in step c) is connected to a holding device (fig.14: (56) and col.7 lines 13-19).  

Regarding claim 8, Tamura discloses wherein in step c) the primary element is moisturized (col.6 lines 4-7: applying a liquid).   

Regarding claim 9, Tamura discloses wherein in step e) a carrier material (fig.14: (56) and col.7 lines 13-19) is applied to the reverse side of the veneer sheet obtained in step d), and/or a transparent layer is applied to the visible side of a veneer sheet obtained in step d).  

Regarding claim 10, Tamura discloses wherein the surface of the veneer sheet obtained in step d) is treated by sanding, brushing, blasting, compressed-air or laser methodes (col.6: lines 36-39: surface may be sanded).  


Regarding claim 12, Tamura discloses a veneer sheet which is produced by a method as claimed in claim 1 (see the rejection of claim 1), 
Tamura does not disclose wherein the veneer sheet has a material thickness of 0.3 to 10 mm;
However, Tamura is concerned about the thickness and the size of the laminated materials (col.2 lines 14-16);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Tamura to have the veneer sheet has a material thickness of 0.3 to 10 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 13, Tamura discloses a molded component (fig015: (57)) formed from at least one veneer sheet as claimed in claim 12 (see the rejection of claim 12), wherein a plurality of veneer sheets are stacked on top of one another or joined to one another (col.7 lines 8-19).  

Regarding claim 14, Tamura discloses a molded component formed from at least one veneer sheet as claimed in claim 12 (see the rejection of claim 12), wherein the veneer sheet is applied to a carrier material (fig.14: (56)).  


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US5456964) in view of Chen (CN102241040A attached NPL, English Machine translation).

Regarding claim 1, Tamura discloses a method for producing a veneer in the form of a veneer sheet (fig.10: (60)) (abstract and (col.1 lines 10-22)), comprising the following method steps: 
a) providing a plurality of rattan rods (fig.2: (10); col.1 background of invention: vegetable fibers or lignocellulosic stalks of sorghum, corn, and sugar cane and the like) having longitudinally running tubes (fig.2: (10b)) (col.2 lines 52-57); 
b) generating profiles (figs.3-5: (20)) from the plurality of rattan rods, wherein the tubes (fig.2: (10b)) extend in the longitudinal direction (L) of the profiles (fig.1: (20)); 
c) joining the profiles (figs.1 and 11: (20)) so as to form a primary element (fig.14: (50)) (col. 5: lines 25-27 and col. 6: lines 27-36), 
wherein the profiles within the primary element are disposed in such a manner that the tubes extend in the longitudinal direction (L) and/or transversely to the longitudinal direction (L) and/or at a predefinable angle to the longitudinal direction (L) of the primary element (Examiner notes that when the profiles (20) are arranged in parallel the tubes (10b) extend in the longitudinal direction of the profile); in each layer (30) the tubes extend either longitudinally or transversely relative to the primary element - as shown in fig.1); 
d) cutting the primary element established in step c), wherein veneer sheets are obtained (col.6: lines 38-41; further cutting is shown in fig.16, the cutting step is known in art and can be applied at any steps of the method of producing the veneer sheet as desired in order to meet a specific dimensions and shape as desired); 

Tamura does not disclose e) incorporating into the tubes of a veneer sheets obtained in step d) a liquid, pulverulent or gaseous material; and 
f ) subjecting the veneer sheets and incorporated matter to a heat treatment.  

Chen disclose a method for producing a veneer in the form of a veneer sheet (paragraph 0004), comprising:
cutting the primary element established wherein veneer sheets are obtained (paragraph 0031);
incorporating into the obtained veneer sheets a liquid, pulverulent or gaseous material; and subjecting the veneer sheets and incorporated matter to a heat treatment (paragraph 0035).  
Both of the prior arts of Tamura and of Chen are related to a method for producing a veneer in the form of a veneer sheet;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to method of Tamura to have the cutting veneer sheet to be subjected to a liquid and heat treatment as taught by Chen in order to solves the problem that the fast-growing wood veneer is prone to mildew, blue, and decay, which affects the subsequent processing of the veneer and affects the quality of the products obtained by subsequent processing (Chen: paragraph 0009), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725